       Case: 4:21-cr-00241-RLW-DDN Doc. #: 23-1 Filed: 07/14/21 Page: 1 of 3 PageID #: 45
                                    IN T H E CIRCUIT C O U R T OF THE TWENTIETH JUDICIAL CIRCUIT
                                                          ST. CLAIR COUNTY, ILLINOIS


                                                                       Docket #: 21000008025                                      (Not In Custody)
 THE P E O P L E OF THE
 STATE O F ILLINOIS                                                 21CF0076401            UNLAWFUL P O S S E S S I O N O F FIREARM BY F E L O N

               vs.
  Defendant:
 WASHINGTON, ORLANDO L.

  1022 NORTH 19TH S T R E E T
                                                                                                                                FILED
  SAINT LOUIS, MISSOURI 63106                                                                                             ^T. CLAIft COUNTY

                                                                                                                           MAY 1 3 ,2021


                                                                                                                                     WCUITCIJ
                                                            CRIMINAL INFORMATION

   COUNT 1 of 2: JAMES GOMRIC of St. Clair County, Illinois in the name and by the authority of the people of the State of
   Illinois charges that ORLANDO L. WASHINGTON on or about the 18th day of October, 2020, in the County of St. Clair, in
   the State of Illinois ORLANDO L. WASHINGTON committed the offense of UNLAWFUL P O S S E S S I O N OF FIREARM BY
   FELON, in violation of Section 24-1.1(a), Act 5.0, Chapter 720, ILCS, 2006, in that ORLANDO L. WASHINGTON , a
   person who has been convicted of a felony under the law of the State of Missouri, knowingly possessed on his person a
   .40 caliber handgun, and the person had been previously convicted of Unlawful Use of a Weapon, a felony, in violation of
   Section 571.030 of the Missouri Revised Statutes, in the Circuit Court of the City of St. Louis, Missouri on February 14,
   2019 in case number 1822-CR011840-01. A Class 3 Criminal Felony, Category A Offense

   The undersigned, on oath, states that the facts set forth in the foregoing information are true in the substance and matter
   of fact, to the best of his knowledge, information and belief.

   information filed this 13th day of May, 2021. Warrant issued to Detective H E D G P E T H , S C O T T , Originating Agency of
   SAUGET.




     DEFENDANT DEMOGRAPHICS
                                                              Assistant State's Attoij»y        \
      D.O.B:    05/29/1991
        Sex:    Male
                                                                 rfplain^t
       Race:    Black
                                                                  ascribed and sworn before me this
     Height: 6'QO"              Eyes: Brown

     Weight:     180             Hair: Black                                 day of y?lc<^^/
        Wan-ant Number: 40065372


                                                                                OFFICIAL SEAL
                                                                             CYNTHIA A PRICHARD
                                                                        NOTARY PUBLIC • STATE OF ILLINOIS
Print Date: 05/13/2021 at 9:20 am - Reference: 90406526
                                                                          MY COMMISSION EXPIRES;02/06/25
                                                                    * * * * * * * * * * * *r%~innor»nAAAAAA
        Case: 4:21-cr-00241-RLW-DDN Doc. #: 23-1 Filed: 07/14/21 Page: 2 of 3 PageID #: 46
                                    IN T H E CIRCUIT C O U R T O F THE TWENTIETH JUDICIAL CIRCUIT
                                                          ST. CLAIR COUNTY, ILLINOIS


                                                                       Docket#: 21000008025                        (Not In Custody)
 THE P E O P L E OF THE
 STATE OF ILLINOIS                                                   21CF0076402        OBSTRUCTING JUSTICE

               vs.
  Defendant:
 WASHINGTON, ORLANDO L.

  1022 NORTH 19TH S T R E E T                                                                                      FILED
                                                                                                              ST CLAIR COWTY
  SAINT LOUIS, MISSOURI 63106
                                                                                                               MAY 1 3 2021    i




                                                            CRIMINAL INFORMATION

   COUNT 2 of 2: JAMES GOMRIC of St. Clair County, Illinois in the name and by the authority of the people of the State of
   Illinois charges that ORLANDO L. WASHINGTON on or about the 18th day of October, 2020, in the County of SL Clair, in
   the State of Illinois ORLANDO L. WASHINGTON committed the offense of OBSTRUCTING J U S T I C E , in violation of
   Section 31-4(a){1), Act 5.0, Chapter 720, ILCS, 2006, in that ORLANDO L. WASHINGTON , with the Intent to obstruct the
   prosecution of Granville Carter, knowingly concealed physical evidence In that he removed a .40 caliber handgun from
   Granville Carter and hid it in a security office at the Oz Nightclub, 300 Monsanto Avenue, Sauget, SL Clair County, Illinois.
   A Class 4 Criminal Felony, Category B Offense

   The undersigned, on oath, states that the facts set forth In the foregoing information are true in the substance and matter
   of fact, to the best of his knowledge, Information and belief.

   Information filed this 13th day of May, 2021. Warrant issued to Detective H E D G P E T H . S C O T T , Originating Agency of
   SAUGET.




     DEFENDANT DEMOGRAPHICS
                                                              Assistant State's Attoi

      D.O.B:    05/29/1991
        Sex:    Male
                                                              Con
       Race:    Black
                                                               S u o s ^ b e d and sworn before me this
     Height: 6'00"              Eyes: Brown
                                 Hair. Black                              day of.
     Weight: 180

        Warrant Number.        40065372


                                                                            srisr—}
                                   lllllllllll                       CYNTHIA A PRICHARD
Print Date: 05/13/2021 at 9:20 am - Reference: 90406527
                                                             L   NOTARY PUBLIC-STATE OF ILUNOIS   i
     Case: 4:21-cr-00241-RLW-DDN Doc. #: 23-1 Filed: 07/14/21 Page: 3 of 3 PageID #: 47
                   St. Clair County
                   I L L I N O I S                                                                                                                                               I Want 10...




       •ft     • Departmenis              ;   Circuit Clerk    : Courts   ; C r i m i n a l Records



        Return t o Previous Page



                                                                                   Defendant Information
             N a m e : O R L A N D O L. W A S H I N G T O N                E t h n i c Group: B l a c k                                             Fines Owed: $ 1 1 9 . 4 0
             D a t e of B i r t h : 0 5 / 2 9 / 1 9 9 1                    Height: 6 ' 0 0 "                                                        Restitution Owed: $ 0 . 0 0
           Age: 3 0                                                       Weight: 1 8 0                                                             Bond Posted: $ 0 . 0 0
             Gender: M a l e                                               Eye Color: B r o w n

                                                                           H a i r Color: B l a c k




                                                                                          Case S u m m a r y

             Felony Cases                                                  Misdemeanor Cases                                                        Other Cases
             Filed: 2                                                      Filed: 1                                                                 Filed: 3
             Pending: 0                                                   Pending: 0                                                                Pending: 0
             LastFiled: 0 5 / 1 3 / 2 0 2 1                               LastFiled: 0 3 / 0 4 / 2 0 1 6                                            LastFiled: 1 1 / 0 8 / 2 0 1 6




                                                                   C a s e History (Clicl< r o w t o go to C a s e Detail)


                Date                Offense                                     Case Number                                   Ticket Number                  Status


              0 5 / 1 3 / 2 0 2 1 1 - U N L A W F U L POSSESSION O F          2 1 C F 0 0 7 6 4 0 1 (Class 3                 SAUGET
                                 F I R E A R M BY F E L O N                    Felony)

              05/13/2021          2-OBSTRUCTINGJUSTICE                        21CF0076402(Class4                             SAUGET

                                                                              Felony)

       i      11/08/2016 3 - D R I V I N G O N SUSPENDED                      1 6 T R 0 0 3 4 4 3 1 (Class A                 1 2 6 4 6 0 - ILLINOIS        CLOSED - DISMISSED)
                                 LICENSE                                      Traffic)                                       STATE P O L I C E

       1      03/04/2016 4-DISORDERLY CONDUCT                                  1 6 C M 0 0 0 1 0 9 7 (Class C                2 4 0 5 8 0 7 - SAUGET        CLOSED - DISMISSED ( E N D O F
                                                                              Misdemeanor)                                                                 SUPERVISION))

              0 1 / 1 4 / 2 0 1 4 5 - S E A T BELT REQUIRED/DRIVER            1 4 T R 0 0 0 1 4 7 7 (Class P                 2 3 9 4 4 8 9 - O'FALLON      C L O S E D - C O N V I C T I O N (FEES
                                                                              Traffic)                                                                     OWED))

              01/14/2014 6-OPERATE UNINSURED MTR                              1 4 T R 0 0 0 1 4 7 8 (Class U                 2 3 9 4 4 8 8 - O'FALLON      OPEN - NON-RESIDENT

                                 VEHICLE                                      Traffic)                                                                     VIOLATOR          COMPAa)




             Upcoming Appearances                         Assessment History




                           St. Clair County
                                                                                        County Office Address                                    C o n t a c t Info

                                                                                        # 1 0 Public Square                                      (618) 2 7 7 - 6 6 0 0
                           I L L I N O I S
                                                                                        B e l l e v i l l e , IL 6 2 2 2 0                       WEBMASTERtaCO.ST-

                                                                                                                                                 CLAIR-IIU?



:j;>|)yi igjit f-20^ 1 Si f i-iii C o u n l y . iihriO!!: Aii j i t ! i e s f r v e d                                                                             Fiivacy S i . i i i r i i i f i t t   :etrn::>f)i Use
